Opinion filed January 11, 2007















 








 




Opinion filed January 11, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00220-CR 
                                                    __________
 
                                  LIT ANTHONY ADAMS, Appellant
                                                             V.
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 238th District Court
                                                         Midland
  County, Texas
                                                Trial
Court Cause No. CR 20,246
 

 
                                                                   O
P I N I O N
Lit
Anthony Adams appeals the trial court=s denial of his motion for DNA testing
under Tex. Code Crim. Proc. Ann.
arts. 64.01-.05 (Vernon 2006).  We
affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  
Counsel presents two potential points of error
suggesting that a hearing should have been conducted and that appellant=s rights were violated when the trial
court refused to order additional testing. 
We agree with counsel that neither the record before this court nor the
law support these potential points.




A
defendant is not entitled to a hearing on a motion for DNA testing.  Whitaker v. State, 160 S.W.3d 5, 8 (Tex. Crim. App.
2004).  Appellant was convicted in April
1995 of the sexual assault of a child under fourteen years of age.  In May 1995, the Southwestern Institute of
Forensic Sciences in Dallas
filed a report that identified the DNA recovered from the victim=s panties as matching appellant=s DNA and not matching a codefendant=s.  The record does not support the contention
that additional testing was warranted or that the trial court erred in denying
the motion. Appellant did not meet the requirements of Article 64.03.
Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
In his response, appellant contends that the trial
court did not Aapply the
correct evidentiary standard.@  Specifically, appellant argues that the Acorrect burden of proof on the movant
under Chapter 64 is to show by a preponderance of the evidence that the movant
would not have been convicted.@  We disagree. 
Article 64.03(a)(2)(A) provides that Athe
convicted person establishes by a preponderance of the evidence that the person
would not have been convicted if exculpatory results had been obtained through
DNA testing.@  The trial court applied the proper Article
64.03 standard in its order denying the motion for DNA testing. Appellant=s contentions in his response are
overruled.
The motion to withdraw is granted.  We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the
Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this court advises appellant that
he may file a petition for discretionary review pursuant to Tex. R. App. P. 66.
The order denying the motion for DNA testing is
affirmed.
 
January
11, 2007                                                                      PER
CURIAM
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., 
McCall,
J., and Strange, J.